DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1-9 are under examination.
Claim 1-9 are rejected. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2,303,768) and in view of Balasingham et al. (US 5,298,275) and Tallafus (US 4,697,508).
Regarding claim 1 and 3, Smith discloses an apparatus (system) for processing and treating fruit juices (liquid) extracted from a fruit (‘768, pg. 1, col. 1, ln. 17-19; col. 2, ln. 8-26), wherein the fruit is considered a natural organic product as much as Applicant’s claimed in claim 3. 
Smith discloses moving (evacuating) the fruit from container 10 (storage unit) via a chute 20 to a hopper 22 of a crushing device masticator (‘768, pg. 2, col. 1, ln. 3-21). With respect to the limitation of “…evacuates…for a first pre-determined time period…”, Smith’s moving (evacuating) the fruit from the container 10 to the hopper 22 (‘768, pg. 2, col. 1,  ln. 3-21) is expected to have a time period (first pre-determined time period) due to a distance from one location to another, i.e. the container 10 to the hopper 22 (‘768, Fig. 1).
Smith teaches the fruit in the hopper 22 and the crushing device masticator 23 in a closed chamber 30 (aeration chamber) is supplied with a non-oxidizing gas (‘768, pg. 2, col. 1, ln. 47-55) which is expected to aerate the fruit with the non-oxidizing gas in a time period (second pre-determined time period) within the closed chamber 30; and feeding the fruit (aerated product) from the hopper 22 into a crushing auger 23 (‘768, Fig. 1, pg. 2, col. 1, ln. 19-32). Smith discloses collecting the juice (extracted liquid) in a cooling chamber 36 (‘768, pg. 2, col. 1, ln. 56-67) and maintaining at a temperature range (second pre-determined temperature) (‘768, pg. 2, col. 2, ln. 6-10) in the cooling chamber 36. 
With respect to a pre-cooling of the organic product to a first pre-determined temperature; Smith discloses subjecting the fruit (organic product) to an action of a water spray at ordinary atmospheric temperatures (‘768, pg. 1, col. 1, ln. 9-21) before the moving (evacuating) the fruit to the hopper 22 of the crushing device masticator. Smith does not explicitly discloses subjecting the action of a water spray to pre-cooling of the fruit (organic product) to a first pre-determined temperature. However, Balasingham et al. (Balasingham) teaches a process of juice processing techniques comprising 
Modified Smith supplying with the non-oxidizing gas (‘768, pg. 2, col. 1, ln. 47-55) which is expected to aerate the fruit with the non-oxidizing gas in a time period (second pre-determined time period) within the closed chamber 30; and feeding the fruit (aerated product) from the hopper 22 into a crushing auger 23 (‘768, Fig. 1, pg. 2, col. 1, ln. 19-32). Smith discloses the collecting of the juice (extracted liquid) in the cooling chamber 36 (‘768, pg. 2, col. 1, ln. 56-67) wherein the cooling chamber 36 is considered as a cooling unit before the juice (extracted) is placed into bottles (‘768, Fig. 1, pg. 2, col. 2, ln. 18-21). Smith teaches the cooling chamber 36 (cooling unit) is aerated by agitator 41 (‘768, pg. 2, col. 1,  ln. 67-70) while purging with the non-oxidizing gas in the time period (second pre-determined time period) (‘768, pg. 2, col. 2, ln. 6-9).
With respect to the new limitation of “…an enclosed set of at least two pre-cooled augers…” is maintained at a second pre-determined temperature, Smith teaches the feeding the fruit (aerated product) from the hopper 22 into the crushing auger 23 (‘768, Fig. 1, pg. 2, col. 1, ln. 19-32). Smith’s crushing auger 23 is enclosed by the closed chamber 30 (‘768, Fig. 1).  However, Smith does not teach 
However, Tallafus teaches a mixing and cooling auger 3 with screw 14 (‘508, Fig. 2, auger 3  cooled by refrigerant in pipe 12; col. 5, ln. 38-55)) to process vegetables (‘508, col. 1, ln. 5-12) to provide for rapid cooling  (‘508, col. 3, ln. 22-40).  Smith and Tallafus are of the same field of endeavor of processing produce to avoid bacteria infestations in a process (‘768, pg. 1, ln. 11-16; ‘508, col. 1, ln. 40-46). It would have been obvious to one of ordinary skill in the art to be motivated to use Tallafus’s cooling auger 3 with a second determined temperature in modified Smith’s process to avoid bacteria infestations in a process (‘508, col. 1, ln. 40-46).  Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention has been filed, to provide at least two set of Tallafus’s mixing and cooling auger 3 with screw 14 in modified Smith’s process, since a mere duplication of essential working parts of Tallafus’ mixing and cooling auger 3 with screw 14 in modified Smith’s process involves only routine skill in the art to provide a more efficient output of modified Smith’s juice (extracted liquid), absent a clear and convincing or evidence to the contrary. 
Balasingham teaches cooling step (pre-cooling) of 10 to 15 C (50°F to 59°F) (‘275, col. 7, ln. 25-27), which overlaps the cited range of between 42°F to 49°F. Additionally Balasingham teaches adding nitrogen gas to rapidly cool the product (‘275, col. 8, ln. 33-48). It would have been obvious to one of ordinary skill in the art to be motivated to use nitrogen as taught by Balasingham, in modified Smith to rapidly cool the product (‘275, col. 8, ln. 33-48) in modified Smith’s process. With respect to the cited time period in the removing (evacuating) and aerating steps, Balasingham teaches pulping (crushing) within a time frame of 15 minutes (‘275, col. 7, ln. 45-46), which overlaps cited range of approximately 90 seconds.   Smith and Balasingham are of the same field of endeavor of process fruit juices to eliminate some unwanted denaturing and other reactions to fruit products, including fruit juices (‘768, pg. 1, col. 1, ln. 3-16; ‘275, col. 6, ln. 54-68, col. 7, ln. 1-2). It would have been obvious to one of ordinary 
Regarding claim 2, modified Smith discloses the maintaining at the temperature range (second pre-determined temperature) in the cooling chamber 36 is below 50°F (‘768, pg. 1, col. 2, ln. 21-23), which overlaps cited  range of between 44°F to 47°F as the second pre-determined temperature. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Modified Smith discloses the maintaining at the temperature range (second pre-determined temperature) in the cooling chamber 36 is below 50°F (‘768, pg. 1, col. 2, ln. 21-23), which overlaps cite ranged range of between 44°F to 47°F as the second pre-determined temperature. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Smith teaches the fruit in the hopper 22 and the crushing device masticator 23 in the closed chamber 30 is supplied with the non-oxidizing gas (‘768, pg. 2, col. 1, ln. 47-55) which is expected to aerate the fruit with the non-oxidizing gas in the time period (second pre-determined time period). Smith does not explicitly teach the second pre-determined time period is approximately 90 seconds. However, Balasingham teaches pulping (crushing) within a time frame of 15 minutes (‘275, col. 7, ln. 45-46), which overlaps cited range of approximately 90 seconds.   Smith and Balasingham are of the same field of endeavor of process fruit juices to eliminate some unwanted denaturing and other reactions to fruit products, including fruit juices (‘768, pg. 1, col. 1, ln. 3-16; ‘275, col. 6, ln. 54-68, col. 7, ln. 1-2). It would have been obvious to one of ordinary skill in the art to be motivated to use the time period as taught by Balasingham (‘275, col. 7, ln. 45-46) into Smith’s process to reduce undesirable 
Regarding claim 5, modified Smith does not teach the non-oxidizing gas is approximately 10 pounds per square inch of nitrogen. Balasingham teaches adding nitrogen gas to rapidly cool the product (‘275, col. 8, ln. 33-48). It would have been obvious to one of ordinary skill in the art to be motivated to use nitrogen as taught by Balasingham, including at approximately 10 pounds per square inch in modified Smith to rapidly cool the product (‘275, col. 8, ln. 33-48) in modified Smith’s process. 
Regarding claim 6, modified Smith discloses the claimed invention as cited in claim 1. Modified Smith does not explicitly disclose repeating the removing (evacuating) and the aerating before the feeding the fruit (aerated product) from the hopper 22 into the crushing auger 23 (‘768, Fig. 1, pg. 2, col. 1, ln. 19-32).  However, it would have been obvious to one of ordinary skill in the art to be motivated to repeat the removing (evacuating) and the aerating before the feeding the fruit (aerated product) to achieve a desired temperature of the fruit before feeding into the crushing auger 23 of modified Smith, for a more efficient process. 
Regarding claim 7 and 8, modified Smith does not teach wherein the set of augers includes three augers, wherein each of the three augers rotates at a speed of approximately 80 Revolutions Per Minute (RPM) to 86 RPM, and wherein the method further comprises: sequentially feeding the aerated product starting with a first auger in the set of augers to a second auger in the set of augers and then to a third auger in the set of augers; sequentially re-feeding extruded output from the third auger to the second auger and again to the third auger, thereby producing the extracted liquid.  However, it would have been obvious to one of ordinary skill in the art at the time the invention has been filed, to provide a set of Tallafus’s mixing and cooling auger 3 with screw 14, including three augers in modified Smith’s process, since a mere duplication of essential working parts of Tallafus’ mixing and cooling auger 3 with screw 14 in modified Smith’s process involves only routine skill in the art to provide a more efficient With respect to claim 8, stainless filters are well known in the art to ensure and separate solids from liquids. It would have been obvious to one of ordinary skill in the art to use a series of stainless filters in modified Smith’s process to ensure a desired juice separation of solids.
Regarding claim 9, modified Smith does not explicitly disclose a control unit to control operations of the system. However, it would have been obvious to one of ordinary skill in the art to employ a control unit to control modified Smith’s apparatus (system) wherein adjusting the operations with a control unit is well known to provide adjustments for a desirable end-product.   

Double Patenting
Claim 1-9 of this application is patentably indistinct from claim 1-9 of Application No. 16/739,737 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-9 of the instant application, are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1-9 of Application No. 16/739,737. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 1-9 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-9 of copending Application No. 16/739,737 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Response to Arguments
Applicant asserts “[t]he prior art does not teach, at least, sequential feeding of the aerated product to an enclosed set of at least two pre-cooled augers. The combination of references teaches, at best, a single auger. The sequential feeding of the aerated product to an enclosed set of at least two pre-cooled augers has a number of advantages…”. 
Applicant's arguments filed 09/12/21 have been fully considered but they are not persuasive. 
With respect to the new limitation of “…an enclosed set of at least two pre-cooled augers…” is maintained at a second pre-determined temperature, Smith teaches the feeding the fruit (aerated product) from the hopper 22 into the crushing auger 23 (‘768, Fig. 1, pg. 2, col. 1, ln. 19-32). Smith’s crushing auger 23 is enclosed by the closed chamber 30 (‘768, Fig. 1).  However, Smith does not teach the crushing auger 23 is a set of at least two pre-cooled augers maintained at the second pre-determined temperature. 
However, Tallafus teaches a mixing and cooling auger 3 with screw 14 (‘508, Fig. 2, auger 3  cooled by refrigerant in pipe 12; col. 5, ln. 38-55)) to process vegetables (‘508, col. 1, ln. 5-12) to provide for rapid cooling  (‘508, col. 3, ln. 22-40).  Smith and Tallafus are of the same field of endeavor of processing produce to avoid bacteria infestations in a process (‘768, pg. 1, ln. 11-16; ‘508, col. 1, ln. 40-46). It would have been obvious to one of ordinary skill in the art to be motivated to use Tallafus’s cooling auger 3 with a second determined temperature in modified Smith’s process to avoid bacteria infestations in a process (‘508, col. 1, ln. 40-46).  Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention has been filed, to provide at least two set of Tallafus’s mixing and cooling auger 3 with screw 14 in modified Smith’s process, since a mere duplication of essential working parts of Tallafus’ mixing and cooling auger 3 with screw 14 in modified Smith’s process involves only routine skill in the art to provide a more efficient output of modified Smith’s juice (extracted liquid), absent a clear and convincing or evidence to the contrary.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., protects all of the extracted fluid from natural light, air, and room temperature. The bacteria growth is controlled using appropriate temperatures and Ultraviolet (UV) or blue light during processing. The entire system is monitored at various intervals for proper operating temperature and positive pressure. The computer-controlled processing reduces operating costs, while producing a nutrient-rich, stable output (such as, for example, juice) that is preservative-free and has an improved shelf life)…” are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792